PROMISSORY NOTE


EXHIBIT 10.47

$2,500,000 Knoxville, Tennessee
May 18, 2004

        FOR VALUE RECEIVED, the undersigned, TENGASCO, INC., a Tennessee
corporation and TENGASCO PIPELINE CORPORATION, a Tennessee corporation (the
“Maker” whether one or more), jointly and severally promise to pay to the order
of Dolphin Offshore Partners, LP, whose address is care of Dolphin Asset
Management Corporation, 129 East 17th St., New York, N.Y. its successors and/or
assigns (said parties and any subsequent holders hereinafter being collectively
called the “Holder” at 129 East 17th St., New York, N.Y (or at such other place
as the Holder hereof may designate) the principal sum of TWO MILLION FIVE
HUNDRED THOUSAND DOLLARS ($2,500,000), (the “Principal”), plus interest (the
“Interest”) at the rate set forth below on the Principal from time to time
remaining unpaid.

        Interest on the outstanding Principal balance shall accrue at a rate of
twelve percent (12%) per annum based upon a 360-day year. Interest on the unpaid
principal balance shall accrue from date hereof and shall be payable monthly on
the eighteenth day of each month beginning June 18, 2004. There shall be a late
fee on any payment of interest not paid within three days of its due date in the
amount of one percent of the amount of the principal outstanding on such due
date.

        The entire unpaid Principal and any accumulated unpaid Interest thereon
shall be due (the “Due Date”) on May 20, 2005.

        This note may be prepaid in whole or in part at any time without
penalty.

        This Note is secured by a lien on following property wherever located
and whether now owned or hereafter owned or acquired by Maker, whether or not
affixed to realty, and all Proceeds and Products thereof in any form, and all
parts, accessories, attachments, special tools, additions, replacements,
substitutions and accessions thereto or therefor and in all increases or profits
received therefrom (Collateral): (1) all of Maker’s interest, either real or
personal, tangible or intangible; in all of those certain undivided interests in
all oil and gas leases and producing properties in the State of Kansas owned by
the Company and more fully described in mortgage or deed of trust of even date
herewith and secured by mortgage or deed of trust lien in favor of Holder on the
properties so described therein, being the same property as described in
instrument dated November 8, 2001 and recorded in the UCC Records of the
Secretary of State of Kansas to which reference is made for purpose of
description); (2) all of Maker’s interest, either real or personal, tangible or
intangible; in all of those certain undivided interests in all oil and gas
leases and producing properties in the Swan Creek Field in the State of
Tennessee owned by the Company and more fully described in mortgage or deed of
trust of even date herewith and secured by mortgage or deed of trust lien in
favor of Holder on the properties so described therein, being the same property
as described in instrument dated November 8, 2001 and recorded in Trust Book 79,
page 10 in the Register of Deeds Office of Hancock County, Tennessee to which
reference is made for purpose of description; and (3) all of Maker’s interest,
either real or personal, tangible or intangible; in all certain undivided
interest in all pipeline facilities owned by the Company in the State of
Tennessee as described in Security Agreement between Maker and Holder.

        This Note is a Note referred to in the Security Agreement between Maker
and Holder, and is entitled to the benefits and subject to the terms thereof and
may be prepaid in whole or in part and secured by the collateral as provided
therein.

    1.        Default. The happening of any of the following events shall
constitute an event of default hereunder: failure of Maker to pay in full any
Principal payment or Interest Payment due hereunder promptly when it becomes
due; the occurrence of any one or more of the Events of Default specified in the
Security Agreement or the Maker becoming bankrupt, insolvent or if any
bankruptcy (voluntary or involuntary) or insolvency proceedings (as said terms
“insolvent” and “insolvency proceedings” are defined in the Uniform Commercial
Code of Tennessee) are instituted or made by or against Maker, or if application
is made for the appointment for a receiver for the Maker or for any of the
assets of any Maker, or as assignment is made for the benefit of the Maker’s
creditors.

        Upon the happening of any event of default as defined herein, the
Holder, at its option, may declare the entire unpaid Principal balance of this
Promissory Note without notice or demand, together with accrued Interest, to be
immediately due and payable without notice or demand. In the event of default,
the then unpaid principal balance hereof shall bear interest from the time of
such default at the maximum legal rate permissible.

        In addition to payment of Interest and Principal, if there is a default
in this Note, the Holder shall be entitled to recover from the Maker all the
Holder’s costs of collection, including the Holder’s attorneys’ fees (whether
incurred in connection with any judicial, bankruptcy, reorganization,
administrative, appeals or other proceedings and whether such fees or expenses
arise before proceedings are commenced or after entry of any judgment), and all
other costs or expenses incurred in connection therewith.

    2.        Waiver. With respect to the payment hereof, the Maker waives all
rights of exemption of property from levy or sale under execution or the process
for the collection of debts under the Constitution or laws of the United States
or of any state thereof, and demand, presentment, protest, notice of dishonor,
suit against any party, and all other requirements necessary to charge or hold
any Maker liable hereunder.

        No failure or delay on the part of the Holder in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Maker or the Holder at law, in equity or
otherwise. Any amendment, supplement or modification of or to any provision of
this Note, any waiver of any provision of this Note and any consent to any
departure by the Maker from the terms of any provision of this Note, shall be
effective (i) only if it is made or given in writing and signed by the Maker and
the Holder of this Note and (ii) only in the specific instance and for the
specific purpose for which made or given.

    3.        Fees and Costs. The Maker agrees to pay all filing fees and taxes,
and all costs of collection or securing or attempting to collect or secure the
payment thereof, including attorneys’ fees, whether or not involving litigation
and/or appellate proceedings.

    4.        Remedies. The Holder shall not by any act, delay, omission or
otherwise be deemed to have waived any of its rights or remedies, and no waiver
of any kind shall be valid, unless in writing and signed by the Holder. All
rights and remedies of the Holder shall be cumulative. Furthermore, the Holder
shall be entitled to all the rights of a Holder in due course of a negotiable
instrument. In the event of default, Holder shall have all remedies available to
a secured party under the Uniform Commercial Code. Holder shall give Maker ten
business days notice in writing of any public or private sale of the property
securing this note. Holder shall incur no liability as a result of the sale of
the property securing this note, other than for its own negligence, willful
misconduct, or bad faith.

    5.        Warranty of Title. The seller warrants that the Maker’s title to
the property is free of any encumbrance.

    6.        Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York. Any provision of this Note
that may be unenforceable or invalid under any law shall be ineffective to the
extent of such unenforceability or invalidity without affecting the
enforceability or validity of any other provision hereof.

    7.        Notice. Any notice required to be given to any person shall be
deemed sufficient if mailed, postage prepaid, to such person’s address as set
forth in this Note.

    8.        Successors and Assigns. The provisions of this Note are binding on
the assigns and successors of Maker and shall inure to the benefit of the Holder
and its successors and assigns.

    9.        Collection. If this Note is not paid upon demand or according to
the tenor hereof and strictly as above provided, it may be placed in the hands
of an attorney at law for collection. In such event, each party liable for
payment thereof, as Maker, endorser, guarantor or otherwise, hereby agrees to
pay the holder hereof, in addition to the sums above stated, a reasonable
attorneys’ fee, whether or not suit be initiated, which fee shall include
attorneys’ fees at the trial level and on appeal, together with all costs
incurred. IN THE EVENT THAT LITIGATION IS INITIATED FOR THE COLLECTION OF THE
OBLIGATION EVIDENCED BY THIS NOTE, THEN MAKER HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY REGARDING THIS NOTE AND ANY AGREEMENT OR INSTRUMENT SECURING SAME, AND
THE PREVAILING PARTY IN SUCH LITIGATION SHALL BE ENTITLED TO AN AWARD FOR COSTS
AND REASONABLE ATTORNEYS’ FEES INCURRED IN THE LITIGATION, INCLUDING ALL TRIALS
AND APPEALS RELATING THERETO.

        The Maker hereby irrevocably consents and submits to the exclusive
jurisdiction of the United States federal courts and the courts of the State of
New York located in New York, New York, in connection with any action or
proceeding arising out of or relating to this Note or any document or instrument
delivered pursuant hereto.

        For purposes of any action that may be brought to enforce this Note, the
Maker agrees that this Note constitutes an instrument for the payment of money
only within the meaning of Section 3213 of the Civil Practice Law and Rules of
the State of New York.

        Notwithstanding anything to the contrary, in no event, whether by reason
of advancement of the proceeds hereof, acceleration of maturity of the unpaid
balance hereof, or otherwise, shall the amount taken, reserved or paid, charged
or agreed to be paid, for the use, forbearance or detention of money advanced
pursuant hereto or pursuant to any other document executed in connection
herewith, exceed the maximum rate allowed by New York law. If any one or more of
the provisions contained herein, or the application thereof in any circumstance,
is held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any other provisions hereof shall not
be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.

        The Maker shall execute such documents and perform such further acts
(including, without limitation, obtaining any consents, exemptions,
authorizations or other actions by, or giving any notices to, or making any
filings with, any governmental authority or any other person) as may be
reasonably required or appropriate to carry out or to perform the provisions of
this Note.

TENGASCO, INC.

By :s/RICHARD T. WILLIAMS,
Chief Executive Officer
TENGASCO PIPELINE CORPORATION



By :s/ROBERT M. CARTER,
President
TENGASCO PIPELINE CORPORATION